DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 04/18/2022.

In the response to the Non-Final Office Action 01/18/2022, the applicant states that claims 1, 2, 5-9, and 12-20 are amended. Claim 11 is cancelled. Claims 1-10 and 12-20 remain pending.

Claims 1, 2, 5-9, and 12-20 are amended. Claim 11 is cancelled. In summary, claims 1-10 and 12-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Regarding to claim 1, the applicant argues that the cited arts fail to teach or fairly suggest “displaying three-dimensional (3D) scan information on an external display; displaying at least one plane of the 3D scan information on a display of an augmented reality (AR) head-mounted device (HMD) based on the 3D scan information displayed on the external display; and in response to detecting that the user’s gaze is focused on a plane of the 3D scan information, highlighting the plane of the 3D scan information, yielding a highlighted plane of the 3D scan information, and displaying control objects associated with the highlighted plane of the 3D scan information. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Feiner describes “displaying three-dimensional (3D) scan information on an external display”.  For example, in Fig. 2 and paragraph [0027], Feiner teaches obtaining the 3D model 110; Feiner further teaches the 3D model is a model of an anatomical part of a patient. In Fig. 1 and paragraph [0028], Feiner teaches the AR guidance 100 is presented to the clinician 130 during the procedure on external 3D display as illustrated in Fig. 1. In paragraph [0029], Feiner teaches the 3D model 310 is obtained from magnetic resonance imaging (MRI) or a CT scan performed on the patient. In paragraph [0031], Feiner teaches the 3D model 310 is aligned with live 2D fluoroscopy presented and displayed on an external monitor. In paragraph [0039], Feiner teaches displaying 3D model on an external monitor in alignment with the AR display. 
Feiner further describes “displaying at least one plane of scan information on a display of an augmented reality (AR) head-mounted device (HMD) based on the scan information displayed on the external display”. For example, in Fig. 2 and paragraph [0027], Feiner teaches the 3D model is aligned with data 120 to form the AR guidance 100 for the procedure. In paragraph [0038], Feiner teaches displaying the AR guidance for the medical operation on an AR display; Feiner further teaches the AR guidance is presented using an augmented reality 3D display, which can be a head-worn display; Feiner further teaches the AR guidance display has networking capabilities.  In paragraph [0039], Feiner teaches the AR display is an optical see-through display; Feiner further teaches head-worn display 370 provides a clinician with the current position of their instrument within the 3D model; Feiner further more teaches an external monitor is aligned with the AR head-mounted display. In paragraph [0056], Feiner teaches the AR guidance allows a clinician to use a cutting plane to peer inside the 3D model. In Fig. 3 and paragraph [0062], Feiner teaches the AR guidance system allows 3D annotation.
Meglan discloses “in response to detecting that the user’s gaze is focused on a plane of the 3D scan information, highlighting the plane of the 3D scan information, yielding a highlighted plane of the 3D scan information, and displaying control objects associated with the highlighted plane of the 3D scan information”.  For example, in paragraph [0008], Meglan teaches the augmented image includes a highlighted portion, wherein the highlighted portion is determined by the gaze of the eye of the user. In Fig. 5 and paragraph [0044], Meglan teaches the eye tracking module 124 tracks the surgeon's gaze to portion 140 of screen 138; Meglan further teaches eye tracking module 124 would then transmit a signal to controller 102 which would highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b; Meglan further teaches displaying highlighted portion 140 as illustrated in Fig, 5. 
    PNG
    media_image1.png
    470
    746
    media_image1.png
    Greyscale
.
Meglan further describes “displaying at least one plane of scan information on a display of an augmented reality (AR) head-mounted device (HMD) based on the scan information displayed on the external display”. For example, in Fig. 6 and paragraph [0047], Meglan teaches providing a more detailed interaction between the clinician wearing the ARHMD 118a and the controller 102. In Fig. 6 and paragraph [0048], Meglan teaches displaying an image on HMD based on the image displayed on monitor as illustrated in Fig. 6.
    PNG
    media_image2.png
    404
    604
    media_image2.png
    Greyscale
.

Regarding to claim 18, the applicant argues that the cited arts fail to teach or fairly suggest “displaying at least one plane of the 3D scan information on the external display and on an interactive head-mounted device; receiving, by the interactive head-mounted device, a second control message from the medical image computer to change the display of the at least one plane of the 3D scan information; and changing the display of the at least one plane of the 3D scan information on the interactive head-mounted device based on the second control message”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Feiner discloses “displaying at least one plane of the 3D scan information on the external display and on an interactive head-mounted device”. For example, in Fig. 2 and paragraph [0027], Feiner teaches obtaining the 3D model 110; the 3D model is a model of an anatomical part of a patient. In paragraph [0029], Feiner teaches the 3D model 310 is obtained from magnetic resonance imaging (MRI) a CT scan performed on the patient. In paragraph [0031], Feiner teaches the 3D model 310 is aligned with live 2D fluoroscopy presented and displayed on an external monitor. In paragraph [0038], Feiner teaches displaying the AR guidance for the medical operation on an AR display; Feiner further teaches the AR guidance is presented using an augmented reality 3D display, which can be a head-worn display; Feiner further teaches the AR guidance display has networking capabilities.  In paragraph [0039], Feiner teaches the AR display is an optical see-through display; Feiner further teaches head-worn display 370 provides a clinician with the current position of their instrument within the 3D model; Feiner further more teaches an external monitor is aligned with the AR head-mounted display. In paragraph [0056], Feiner teaches the AR guidance allows a clinician to use a cutting plane to peer inside the 3D model. In Fig. 3 and paragraph [0062], Feiner teaches the AR guidance system allows 3D annotation.
Meglan further describes “displaying at least one plane of the 3D scan information on the external display and on an interactive head-mounted device”. For example, in Fig. 6 and paragraph [0047], Meglan teaches providing a more detailed interaction between the clinician wearing the ARHMD 118a and the controller 102. In Fig. 6 and paragraph [0048], Meglan teaches displaying an image on HMD based on the image displayed on monitor as illustrated in Fig. 6.
    PNG
    media_image2.png
    404
    604
    media_image2.png
    Greyscale
.

Feiner further discloses “receiving, by the interactive head-mounted device, a second control message from the medical image computer to change the display of the at least one plane of the scan information”. For example, in paragraph, Feiner teaches the AR display is an optical see-through display that allows users to see the real world directly through a transparent display or a video see-through display that allows users to see the real world imaged through one or more cameras. In paragraph [0042], Feiner teaches the first-order control comprises at least one of the rotating or scaling of the augmented reality guidance, and the zero-order control comprises the moving of the AR guidance. In Fig. 4A-4C and paragraph [0043], Feiner teaches FIG. 4A-4C shows first-order mapping of a user's head orientation to model rotation speed of the 3D model. 
    PNG
    media_image3.png
    301
    305
    media_image3.png
    Greyscale
 In paragraph [0044], Feiner teaches the clinician can verbalize the command “scale,” and then can rotate their head to adjust the scale of the 3D model to a degree or at a rate corresponding to the magnitude of the head movement. In paragraph [0056], Feiner teaches the plane is controlled by hands-free gestures, voice commands, hand gestures, controller input, or any combination of these. In Fig. 7, Fig. 9B, and paragraph [0089], Feiner teaches when the user rotates their head, rotation about axes in plane P is suppressed as illustrated in Fig. 9A-9B. 
    PNG
    media_image4.png
    337
    530
    media_image4.png
    Greyscale
.
Feiner further more discloses “changing the display of the at least one plane of the 3D scan information on the interactive head-mounted device based on the second control message”. For example, in Fig. 4A-4C and paragraph [0043], Feiner teaches a user selects a transformation mode by looking at the model; Feiner further teaches if a rotation mode is selected, the 3D model can rotate in the same direction as the head. In paragraph [0044], Feiner teaches the clinician can verbalize the command “scale,” and then can rotate their head to adjust the scale of the 3D model to a degree or at a rate corresponding to the magnitude of the head movement. In Fig. 7, Fig. 9B, and paragraph [0089], Feiner teaches when the user rotates their head, rotation about axes in plane P is suppressed as illustrated in Fig. 9A-9B. 
    PNG
    media_image4.png
    337
    530
    media_image4.png
    Greyscale
.

Claim 20 includes the similar features as amended independent claim 18 as the applicant states in Remark. Claim 20 are not allowable due to the similar reasons as discussed above.
 
	Claims 2-10, 12-17, and 19 are not allowable due to the similar reasons as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feiner (US 20200188028 A1) and in view of Meglan (US 20180032130 A1).
Regarding to claim 1 (Currently Amended), Feiner discloses a method ([0007]: assist a clinician in performing a medical procedure on a patient using augmented reality guidance; the method includes obtaining a three-dimensional model of an anatomic part of the patient and aligning the three-dimensional model with live data to form augmented reality guidance for the medical procedure; Fig. 2; [0027]: the 3D model is aligned with data 120 to form the AR guidance 100 for the procedure) comprising: 
displaying three-dimensional (3D) scan information on an external display (Fig. 2; [0027]: obtain the 3D model 110; the 3D model is a model of an anatomical part of a patient; [0029]: the 3D model 310 is obtained from magnetic resonance imaging (MRI) or a CT scan performed on the patient; [0031]:  the 3D model 310 is aligned with live 2D fluoroscopy presented and displayed on an external monitor; [0039]: display 3D model on an external monitor in alignment with the AR display); 
displaying at least one plane of scan information on a display of an augmented reality (AR) head-mounted device (HMD) based on the scan information displayed on the external display (Fig. 2; [0027]: the 3D model is aligned with data 120 to form the AR guidance 100 for the procedure; [0038]: display the AR guidance for the medical operation on an AR display; [0039]: the AR display is an optical see-through display; head-worn display 370 provides a clinician with the current position of their instrument within the 3D model; an external monitor is aligned with the AR display; [0056]: the AR guidance allows a clinician to use a cutting plane to peer inside the 3D model; Fig. 3; [0062]: the AR guidance system allows 3D annotation); 
monitoring a location of a focus of a user's gaze ([0047]: track and monitor user’s gaze; the clinician's direction of gaze is moving outside the center window; [0059]: the focus point of the clinician's gaze is determined and are monitored; [0062]: use gaze tracking to track and monitor user’s gaze); 
updating the scan information on the external display based on monitored movement of the location of the user's head ([0028]:  the AR guidance 100 is manipulated by the clinician 130 using hands-free gestures; Fig. 5C; [0048]: a hands-free manipulation causes the 3D model to translate and rotate with the movement of the head; [0065]: manipulation of the AR guidance model that appears to reside in the surrounding environment is performed through small head rotations using first-order control, and rigid body transformation of those models using zero-order control);
detecting that the user’s gaze is focused on a plane of the 3D scan information (Feiner; [0047]: track and monitor gaze; the clinician's direction of gaze is moving outside the center window; [0059]: the focus point of the clinician's gaze is detected and are determined; [0062]: use gaze tracking to track and monitor user’s gaze);
Feiner fails to explicitly disclose: 
updating an image based on monitored movement of the location of the focus of the user's gaze; and 
in response to detecting that the user’s gaze is focused on a plane of the 3D scan information, highlighting the plane of the 3D scan information, yielding a highlighted plane of the 3D scan information, and displaying control objects associated with the highlighted plane of the 3D scan information.
In same field of endeavor, Meglan teaches:
updating an image based on monitored movement of the location of the focus of the user's gaze ([0005]:  determine a direction of a gaze of an eye of the user, wherein the direction of the gaze of the eye determined by the eye tracking module is used to manipulate the augmented image; [0013]: manipulate and update the first augmented image based on the direction of the gaze of the eye of the first user determined by the first eye tracking module; [0025]: an eye tracker to monitor the clinician's gaze; [0040]: track the gaze of the clinician and determine a location of interest for the clinician; Fig. 6; [0047]: the clinician manipulates the virtual representation 150); and 
in response to detecting that the user’s gaze is focused on a plane of the 3D scan information, highlighting the plane of the 3D scan information, yielding a highlighted plane of the 3D scan information, and displaying control objects associated with the highlighted plane of the 3D scan information (Meglan; [0008]: the augmented image includes a highlighted portion, wherein the highlighted portion is determined by the gaze of the eye of the user; Fig. 5; [0044]: the eye tracking module 124 tracks the surgeon's gaze to portion 140 of screen 138; eye tracking module 124 would then transmit a signal to controller 102 which would highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner to include updating an image based on monitored movement of the location of the focus of the user's gaze; and in response to detecting that the user’s gaze is focused on a plane of the 3D scan information, highlighting the plane of the 3D scan information, yielding a highlighted plane of the 3D scan information, and displaying control objects associated with the highlighted plane of the 3D scan information as taught by Meglan. The motivation for doing so would have been to manipulate the first augmented image based on the direction of the gaze of the eye of the first user determined by the first eye tracking module; to improve the surgical procedure; tracker to monitor the clinician's gaze; to improve surgical efficiency as taught by Meglan in paragraphs [0013], [0025], and [0034].

Regarding to claim 6 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1, further comprising continuously displaying at least one plane of the 3D scan information on the display of the AR HMD (Feiner; Fig. 3; [0034]: the projection plane of a given fluoroscopy image; [0039]: a video see-through display; Head-worn display 370 provides a clinician with the current position of their instrument within the 3D model; an external monitor is aligned with the AR display; Fig. 4A; [0043]: the 3D model rotates in the same direction as the head; [0056]: the AR guidance allows a clinician to use a cutting plane to peer inside the 3D model; [0063]: the AR guidance records video; Fig. 6; [0070]: video; continuously display the augmented reality guidance for the vascular intervention on a video see-through display of augmented reality display; Fig. 9A; Fig. 9B; [0089]: the user rotates their head such that α≥15°, rotation about axes in plane P is suppressed).

Regarding to claim 7 (Currently Amended), Feiner in view of Meglan discloses the method of claim 6, further comprising determining a number of planes of the 3D scan information that are currently displayed on the external display (Feiner; Fig. 3; [0029]: the 3D model 310 is obtained from a patient-specific volumetric dataset; the 3D model 310 is created during a given procedure using a cone-beam CT or a four dimensional (4D) ultrasound model, i.e. four planes; [0056]: use a cutting plane to peer inside the 3D model; the plane is controlled by hands-free gestures), wherein the at least one plane of the 3D scan information is displayed on the display of the AR HMD based on the number of planes of the 3D scan information (Feiner; [0056]: use a cutting plane to peer inside the 3D model; Fig. 7; FIGS. 9A-9B; [0089]: display at least one plane as illustrated in Fig. 7 and FIGS. 9A-9B).

Regarding to claim 8 (Currently Amended), Feiner in view of Meglan discloses the method of claim 6, further comprising determining a number of planes of the 3D scan information that are currently available to be displayed (Feiner; [0005]: clinicians resort to a cone-beam computed tomography (CT) scan to better visualize the vessels; Fig. 3; [0029]: the 3D model 310 is obtained from a patient-specific volumetric dataset; the 3D model 310 is created during a given procedure using a cone-beam CT or a four dimensional (4D) ultrasound model, i.e. four planes; [0056]: use a cutting plane to peer inside the 3D model and determine the available planes; the plane is controlled by hands-free gestures; Fig. 7; FIGS. 9A-9B; [0089]: planes are available to be displayed as illustrated in Fig. 7 and FIGS. 9A-9B), wherein the at least one plane of the 3D scan information is displayed on the display of the AR HMD based on the number of planes of the 3D scan information (Feiner; [0056]: use a cutting plane to peer inside the 3D model; Fig. 7; FIGS. 9A-9B; [0089]: display at least one plane as illustrated in Fig. 7 and FIGS. 9A-9B).

Regarding to claim 9 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1, wherein the 3D scan information includes computed tomography (CT) scan information, magnetic resonant imaging (MRI) scan information, positron emission tomography (PET) scan information, or any combination thereof (Feiner; [0029]: the 3D model 310 is obtained from magnetic resonance imaging (MRI) or a CT scan performed on the patient; [0030]: live image data are obtained using two-dimensional (2D) fluoroscopy, a CT scan, X-ray, ultrasound, or any other available method).

Regarding to claim 12 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1,
wherein highlighting the plane of the 3D scan information includes changing a fill color, a fill pattern, a border color, or a border style of the plane of scan information (Feiner; [0069]: he clinician annotates the AR guidance, such as highlighting, adding text, coloring, or any other form of annotation)
Feiner in view of Meglan further discloses wherein highlighting the plane of scan information includes changing a fill color, a fill pattern, a border color, or a border style of the plane of the 3D scan information (Meglan; Fig. 5; [0044]: provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b; image 142 would highlight an image 144 of the surgical tool 136 from the perspective of the OR staff member; Fig. 5; [0045]: highlight the item in the augmented image shown on ARMHD 118b from their individual perspective).

Regarding to claim 16 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1, wherein displaying the 3D scan information includes displaying a three-dimensional (3D) model constructed based on medical scans (Fig. 2; [0027]: obtain the 3D model 110; the 3D model is a model of an anatomical part of a patient; [0029]: the 3D model 310 is obtained from magnetic resonance imaging (MRI) or a CT scan performed on the patient; [0031]:  the 3D model 310 is aligned with live 2D fluoroscopy presented on an external monitor; [0039]: display 3D model on an external monitor in alignment with the AR display), further comprising:
 detecting that the user's gaze is focused on a portion of the 3D model (Meglan; [0005]:  determine a direction of a gaze of an eye of the user, wherein the direction of the gaze of the eye determined by the eye tracking module is used to manipulate the augmented image; [0025]: an eye tracker to monitor the clinician's gaze; [0040]: These methods of eye tracking are capable of tracking the gaze of the clinician so that the controller 102 may determine a location of interest for the clinician; Fig. 5; [0044]); and 
in response to detecting that the user's gaze is focused on the portion of the 3D model, displaying a plane of the 3D scan information corresponding to the portion of the 3D model (Meglan; [0013]: the direction of the gaze of the eye of the first user determined by the first eye tracking module is used to manipulate the first augmented image; Fig. 5; [0044]: provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b; Fig. 6; [0047]: the clinician manipulates the virtual representation 150).

Regarding to claim 20 (Currently Amended), Feiner discloses a system ([0007]: method is used for assisting a clinician in performing a medical procedure on a patient using augmented reality guidance; the method includes obtaining a three-dimensional model of an anatomic part of the patient and aligning the three-dimensional model with live data to form augmented reality guidance for the medical procedure; Fig. 2; [0027]: the 3D model is aligned with data 120 to form the AR guidance 100 for the procedure; Fig. 6; [0070]: an apparatus 610 on which the AR guidance is performed) comprising: 
an operating room monitor configured to display three-dimensional (3D) scan information ([0031]: the 3D model 310 is aligned with live 2D fluoroscopy presented on an external monitor; [0039]: the 3D model is displayed on the AR display or on an external monitor in alignment with the AR display); and 
an interactive head-mounted device in communication with the operating room monitor, the interactive head-mounted device ([0007]: assist a clinician in performing a medical procedure on a patient using augmented reality guidance; obtain a three-dimensional model of an anatomic part of the patient and align the three-dimensional model with live data to form augmented reality guidance for the medical procedure; [0039]: the AR display is an optical see-through display; the 3D model is displayed on the AR display or on an external monitor in alignment with the AR display) including: 
an optical assembly configured to display medical images and to enable viewing of at least a portion of a surrounding environment ([0039]: the AR display is an optical see-through display; the 3D model is displayed on the AR display or on an external monitor in alignment with the AR display; Fig. 9A; Fig. 9B; [0089]); 
an eye tracking device configured to track a location of a focus of a user's gaze ([0047]: track and monitor gaze; the clinician's direction of gaze is tracked moving outside the center window; [0059]: the focus point of the clinician's gaze; [0062]: use gaze tracking to track and monitor user’s gaze); and 
a processor in communication with the optical assembly and the eye tracking device (Fig. 6; [0073]: processor 611 can be embodied by any computational or data processing device); and 
a memory configured to store an application, which, when executed by the processor, causes the processor to (Fig. 6; [0074]: memory 612 can independently be any suitable storage device, such as a non-transitory computer-readable medium. A hard disk drive (HDD), random access memory (RAM), flash memory, or other suitable memory can be used): 
display 3D scan information on the operating room monitor (Fig. 2; [0027]: obtain the 3D model 110; the 3D model is a model of an anatomical part of a patient; [0029]: the 3D model 310 is obtained from magnetic resonance imaging (MRI) or a CT scan performed on the patient; [0031]:  the 3D model 310 is aligned with live 2D fluoroscopy presented on an external monitor; [0039]: display 3D model on an external monitor in alignment with the AR display); 
display at least one plane of the 3D scan information on the interactive head-mounted device based on the 3D scan information displayed on the operating room monitor (Fig. 2; [0027]: the 3D model is aligned with data 120 to form the AR guidance 100 for the procedure; [0038]: display the AR guidance for the medical operation on an AR display; [0039]: the AR display is an optical see-through display; head-worn display 370 provides a clinician with the current position of their instrument within the 3D model; an external monitor is aligned with the AR display; [0056]: the AR guidance allows a clinician to use a cutting plane to peer inside the 3D model; Fig. 3; [0062]: the AR guidance system allows 3D annotation); 
monitor a location of a focus of a user's gaze ([0047]: track and monitor gaze; the clinician's direction of gaze is tracked moving outside the center window; [0059]: the focus point of the clinician's gaze; [0062]: use gaze tracking to track and monitor user’s gaze); 
update the 3D scan information on the operating room monitor based on movement of the location of the user's head ([0028]: the AR guidance 100 is manipulated by the clinician 130 using hands-free gestures; Fig. 4A-4C; [0043]: small changes to the head orientation can adjust transformation or manipulation of the 3D model; Fig. 5C; [0048]: a hands-free manipulation causes the 3D model to translate and rotate with the movement of the head; [0065]: manipulation of the AR guidance model that appears to reside in the surrounding environment is performed through small head rotations using first-order control, and rigid body transformation of those models using zero-order control); 
determine that the 3D scan information is changed on the operating room monitor ([0041]: manipulations can also include updating or changing the type of data displayed; Fig. 4A-4C; [0043]: small changes to the head orientation can adjust transformation or manipulation of the 3D model; [0058]: adjust the size of a 3D model to correspond to its actual size in the patient's body; the 3D model can be streamed into the AR environment in real time, for example, through wireless communication, allowing the 3D model to be created and updated in real time); and 
in response to determining that the 3D scan information is changed on the operating room monitor, update the at least one plane of scan information displayed on the interactive head-mounted device based on the 3D scan information changed on the operating room monitor ([0041]: manipulations can also include updating or changing the type of data displayed, for example, to display another 3D model of a different anatomical area of the patient, show previously acquired 2D live data images or other data 320, or show information from patient medical records; [0054]: one or more parts of the AR guidance are stored in a memory, and are retrieved at the clinician's request; [0057]: the AR guidance displays either the same, similar, or different virtual object to multiple users each using one or more AR displays; [0058]: adjust the size of a 3D model to correspond to its actual size in the patient's body; the 3D model can be streamed into the AR environment in real time, for example, through wireless communication, allowing the 3D model to be created and updated in real time; [0059]; Fig. 6; [0070]: video; continuously display the augmented reality guidance for the vascular intervention on a video see-through display of augmented reality display).
Feiner fails to explicitly disclose: updating an image based on monitored movement of the location of the focus of the user's gaze.
In same field of endeavor, Meglan teaches:
updating an image based on monitored movement of the location of the focus of the user's gaze ([0005]:  determine a direction of a gaze of an eye of the user, wherein the direction of the gaze of the eye determined by the eye tracking module is used to manipulate the augmented image; [0013]: manipulate and update the first augmented image based on the direction of the gaze of the eye of the first user determined by the first eye tracking module; [0025]: an eye tracker to monitor the clinician's gaze; [0040]: track the gaze of the clinician and determine a location of interest for the clinician; Fig. 6; [0047]: the clinician manipulates the virtual representation 150).

Claim 2, 4-5, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feiner (US 20200188028 A1) in view of Meglan (US 20180032130 A1), and further in view of Crow (US 20160025971 A1).
Regarding to claim 2 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1, further comprising: 
detecting that the user's gaze is focused on the control object (Meglan; [0013]: the direction of the gaze of the eye of the first user determined by the first eye tracking module is used to manipulate the first augmented image; [0015]: receives the gaze of the eye of the first user from the first tracking module, highlights a first portion of the first augmented image based on the gaze of the eye of the first user; Fig. 5; [0044]: the eye tracking module 124 track the surgeon's gaze to portion 140 of screen 138, i.e. a control object; Fig. 6; [0047]: displays a virtual representation 150 of image 146 in augmented image 148); 
in response to detecting that the user's gaze is focused on the control object, determining that the user's gaze satisfies a predetermined condition (Meglan; [0025]:  a specific eye blink pattern; [0040]: the eye tracking module 124 is also capable of interpreting non-hand centric intention indications such as blink patterns; [0045]: use a blink pattern); and 
in response to determining that a characteristic associated with the user's gaze satisfies a predetermined condition, recording selection of the control object (Meglan; Fig. 5; [0044]: the eye tracking module 124 tracks the surgeon's gaze to portion 140 of screen 138; eye tracking module 124 would then transmit a signal to controller 102 which would highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b).
Feiner in view of Meglan fails to explicitly disclose:
displaying a control object outside the 3D scan information displayed on the AR HMD.
In same field of endeavor, Crow teaches: displaying a control object outside the 3D scan information displayed on the AR HMD (Fig. 1; [0011]: the depicted control elements 106 include a play button, stop button, pause button, fast forward button, and reverse button; 
    PNG
    media_image5.png
    232
    347
    media_image5.png
    Greyscale
; control elements are outside the image displayed on HMD as illustrated in Fig. 1; [0012-0013]);
detecting that the user's gaze is focused on the control object ([0010]: detect a gaze direction of the user; determine which graphical user interface element the user intends to select; Fig. 1; [0013]: detects that the user 102 has fixed her or her gaze on the play button of the control elements 106);
in response to detecting that the user's gaze is focused on the control object, determining that the user's gaze satisfies a predetermined condition (Fig. 1; [0013]: If the user's gaze lingers on a particular user interface element for at least a threshold duration, it may be determined that the user's gaze is fixed on that user interface element; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner in view of Meglan to include displaying a control object outside the 3D scan information displayed on the AR HMD; detecting that the user's gaze is focused on the control object; in response to detecting that the user's gaze is focused on the control object, determining that the user's gaze satisfies a predetermined condition as taught by Crow. The motivation for doing so would have been to include any suitable controls located outside the display image; to identify states such as eye gaze direction, eye gaze classification, and/or eyelid movement for controlling the HMD device as taught by Crow in Fig. 1 and paragraphs [0011-0012].

Regarding to claim 4 (Original), Feiner in view of Meglan and Crow discloses the method of claim 2, wherein determining that a characteristic associated with the user's gaze satisfies a predetermined condition (same as rejected in claim 2) includes determining that the user blinks for greater than a predetermined period (Meglan; [0025]: a specific eye blink pattern; [0040]: the eye tracking module 124 is also capable of interpreting non-hand centric intention indications such as blink patterns; [0045]: use a blink pattern).
Feiner in view of Meglan and Crow further discloses determining that the user blinks for greater than a predetermined period (Crow; [0014]: If the user 102 performs an intentional eyelid closure while gazing at a user interface element, the HMD device 104 may interpret the eyelid closure as a selection input; [0024]: determine that an eyelid moves from an open position to a closed position; [0027]: the eyelid closure is determined to be an intended user input; Fig. 3B; [0035]: the eyelid closure may be determined to be intentional if the eyelid closure lasts past a blink duration threshold and/or if the eyelid moves at a speed slower than a blink speed threshold).

Regarding to claim 5 (Currently Amended), Feiner in view of Meglan and Crow discloses the method of claim 4, further comprising in response to recording the selection of the control object, displaying at least one plane of the 3D scan information in place of the control object displayed on the display of the AR HMD (Crow; Fig. 1; [0013]: the HMD device 104 detects that the user 102 has fixed her or her gaze on the play button of the control elements 106; [0014]: If the user 102 performs an intentional eyelid closure while gazing at a user interface element, the HMD device 104 may interpret the eyelid closure as a selection input; the HMD device 104 determines that the user intended to select the play button, and thus the play button is selected and a media content item begins to play on the holographic television).

Regarding to claim 10 (Original), Feiner in view of Meglan and Crow discloses the method of claim 2, wherein the control object is a virtual joystick, a scrollbar, a button, or a selectable icon (Crow; Fig. 1; [0011]: the depicted control elements 106 include a play button, stop button, pause button, fast forward button, and reverse button).

Regarding to claim 13 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1, wherein displaying control objects associated with the highlighted plane of the 3D scan information (Meglan; [0008]: the augmented image may also include a highlighted portion, wherein the highlighted portion is determined by the gaze of the eye of the user; Fig. 5; [0044]: the eye tracking module 124 tracks the surgeon's gaze to portion 140 of screen 138; eye tracking module 124 would then transmit a signal to controller 102 which would highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b ) includes,
 Feiner in view of Meglan fails to explicitly disclose:
displaying movement direction control buttons on opposite sides of the highlighted plane of the 3D scan information, and wherein the movement direction control buttons include up and down control buttons or forward and backward control buttons.
In same field of endeavor, Crow teaches:
displaying movement direction control buttons on opposite sides of the highlighted plane of the 3D scan information (Fig. 1; [0014]: the HMD device 104 determines that the user intended to select the play button, and thus the play button is selected and a media content item begins to play on the holographic television 108), and wherein the movement direction control buttons include up and down control buttons or forward and backward control buttons (Fig. 1; [0014]: 
    PNG
    media_image6.png
    210
    332
    media_image6.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner in view of Meglan to include displaying movement direction control buttons on opposite sides of the highlighted plane of the 3D scan information, and wherein the movement direction control buttons include up and down control buttons or forward and backward control buttons as taught by Crow. The motivation for doing so would have been to include any suitable controls located outside the display image; to identify states such as eye gaze direction, eye gaze classification, and/or eyelid movement for controlling the HMD device as taught by Crow in Fig. 1 and paragraphs [0011-0012].

Regarding to claim 14 (Currently Amended), Feiner in view of Meglan discloses the method of claim 11, further comprising: 
the highlighted plane of the 3D scan information (Meglan; Fig. 5; [0044]: highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b).
Feiner in view of Meglan fails to explicitly disclose:
detecting that the user's gaze is focused on a control object; and 
in response to detecting that the user's gaze is focused on the control object, determining selection of the control object and moving the highlighted plane of the 3D scan information in the direction associated with the selection of the control object.
In same filed of endeavor, Crow teaches:
detecting that the user's gaze is focused on a control object (Fig. 1; [0014]: user 102 has performed an intentional eyelid closure based on eyelid movement as tracked by the one or more eye-tracking sensors; the HMD device 104 determines that the user intended to select the play button); and 
in response to detecting that the user's gaze is focused on the control object, determining selection of the control object and moving the highlighted plane of scan information in the direction associated with the selection of the control object (Fig. 1; [0014]: the HMD device 104 determines that the user intended to select the play button, and thus the play button is selected and a media content item begins to play on the holographic television 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Feiner in view of Meglan to include detecting that the user's gaze is focused on a control object; and in response to detecting that the user's gaze is focused on the control object, determining selection of the control object and moving the highlighted plane of scan information in the direction associated with the selection of the control object as taught by Crow. The motivation for doing so would have been to include any suitable controls located outside the display image; to identify states such as eye gaze direction, eye gaze classification, and/or eyelid movement for controlling the HMD device as taught by Crow in Fig. 1 and paragraphs [0011-0012].

Regarding to claim 15 (Currently Amended), Feiner in view of Meglan discloses the method of claim 1, wherein the highlighted plane of the 3D scan information is moved at a predetermined rate (Fig. 5; [0044]: displays an augmented image from the point of view of the person wearing the ARHMD 118b, the screen 138 would have a highlighted portion 140 indicating that the surgical tool 136 needs to be replaced or a staple or clip cartridge may be depleted soon; Fig. 6; [0047]: the clinician can point to a particular image in the virtual representation 150 to highlight the image); 
Feiner in view of Meglan fails to explicitly disclose:
determining a length of time of detecting that the user's gaze is focused on a control object; and 
increasing a movement rate at which the highlighted plane of the 3D scan information is moved based on the length of time, wherein increasing the movement rate includes increasing the movement rate linearly or in predetermined steps.
In same field of endeavor, Crow teaches:
determining a length of time of detecting that the user's gaze is focused on a control object (Fig. 1; [0013]: the HMD device 104 detects that the user 102 has fixed her or her gaze on the play button of the control elements 106; Fig. 3B; [0035]:  the eyelid closure lasts past a blink duration threshold); and 
increasing a movement rate at which the highlighted plane of the 3D scan information is moved based on the length of time ([0029]: rapid eye movements are used to scan a scene; tracking, where the user's gaze moves intentionally across a field of view, for example following motion of an object; and dwell, where the user's gaze is fixed at a particular location), wherein increasing the movement rate includes increasing the movement rate linearly or in predetermined steps (Fig. 1; [0014]: 
    PNG
    media_image7.png
    87
    328
    media_image7.png
    Greyscale
 ).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner (US 20200188028 A1) in view of Meglan (US 20180032130 A1), in view of Crow (US 20160025971 A1), and further in view of Park (US 20170115728 A1).
Regarding to claim 3 (Original), Feiner in view of Meglan and Crow discloses the method of claim 2, wherein determining that a characteristic associated with the user's gaze satisfies a predetermined condition (same as rejected in claim 2) includes 
Feiner in view of Meglan and Crow fails to explicitly disclose determining that the user's gaze is maintained for greater than a predetermined period.
In same field of endeavor, Park teaches determining that the user's gaze is maintained for greater than a predetermined period ([0299]: detect and determine that the user gazes at the any one 1250 of the at least one graphic object for a period of time equal to or greater than a predetermined period of time; [0303]:  it is detected that the user gazes the specific graphic object for a period of time equal to or greater than a predetermined period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner in view of Meglan and Crow to include determining that the user's gaze is maintained for greater than a predetermined period as taught by Park. The motivation for doing so would have been to sense that the user gazes at any one of the at least one graphic object; to detect and determine that the user gazes at the any one 1250 of the at least one graphic object for a period of time equal to or greater than a predetermined period of time as taught by Park in paragraphs [0024], [0229] and [0333].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner (US 20200188028 A1) in view of Meglan (US 20180032130 A1), in view of Crow (US 20160025971 A1), and further in view of Scavezze (US 20150206321 A1).
Regarding to claim 17 (Currently Amended), Feiner in view of Meglan and Crow discloses the method of claim 2, wherein the control object is a slider of a scrollbar, further comprising: 
detecting movement of the user's gaze to another position (Meglan; [0005]: determine a direction of a gaze of an eye of the user, wherein the direction of the gaze of the eye determined by the eye tracking module is used to manipulate the augmented image; [0014]: determine a direction of a gaze of an eye of the second user. The direction of the gaze of the eye of the second user determined by the second eye tracking module is used to manipulate the second augmented image; Fig. 5; [0044]: track the surgeon's gaze to portion 140 of screen 138 which indicates the tool status; Fig. 6; [0047]); and
 displaying a plane of the 3D scan information corresponding to the another position on the scrollbar (Meglan; [0005]: determine a direction of a gaze of an eye of the user, wherein the direction of the gaze of the eye determined by the eye tracking module is used to manipulate the augmented image; Fig. 5; [0044]: track the surgeon's gaze to portion 140 of screen 138 which indicates the tool status; provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b; Fig. 6; [0047]: displays a virtual representation 150 of image 146 in augmented image 148).
Feiner in view of Meglan and Crow fails to explicitly discloses: scrollbar.
In same field of endeavor, Scavezze teaches:
detecting movement of the user's gaze to another position on the scrollbar ([0020]: the end user may gaze at a scrollbar associated with the virtual content reader and then use head movement to control the scrollbar and adjust the content being displayed on the virtual content reader); and 
displaying a plane of scan information corresponding to the another position on the scrollbar (Fig. 4A; [0057]: the end user of HMD 402 may gaze at the scrollbar 44 for a particular period of time (e.g., two seconds) causing a first triggering event in which the end user may control the scrollbar 44 for scrolling content displayed using the virtual content reader 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner in view of Meglan and Crow to include detecting movement of the user's gaze to another position on the scrollbar; displaying a plane of scan information corresponding to the another position on the scrollbar as taught by Scavezze. The motivation for doing so would have been to improve scrolling of the content and make it easier for an end user of the HMD to follow the content as it is being scrolled; to control the scrollbar 44 for scrolling content displayed as taught by Scavezze in Fig. 4A and paragraphs [0021] and [0057].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feiner (US 20200188028 A1), Meglan (US 20180032130 A1) and further in view of Crow (US 20160025971 A1).
Regarding to claim 18 (Currently Amended), Feiner discloses a method ([0007]: method is used for assisting a clinician in performing a medical procedure on a patient using augmented reality guidance; the method includes obtaining a three-dimensional model of an anatomic part of the patient and aligning the three-dimensional model with live data to form augmented reality guidance for the medical procedure; Fig. 2; [0027]: the 3D model is aligned with data 120 to form the AR guidance 100 for the procedure) comprising: 
receiving three-dimensional (3D) scan information from a medical image computer in communication with an external display (Fig. 1; [0027]: the 3D model 110 is obtained either before or during the procedure; [0034]: the input to the CNN can be any live data images, such as a 2D fluoroscopy, CTs, X-rays, or digitally reconstructed radiographs generated from CTs; [0038]: provide additional inputs to the AR guidance system; the display communicates using a local area network (LAN) and/or wirelessly with a clinician's medical equipment; [0054]: retrieve and receive one or more parts of the AR guidance from a memory at the clinician's request; [0058]: the 3D model is streamed into the AR environment in real time through wireless communication, allowing the 3D model to be created and updated in real time); 
displaying at least one plane of the 3D scan information on the external display and on an interactive head-mounted device (Fig. 2; [0027]: obtain the 3D model 110; the 3D model is a model of an anatomical part of a patient; [0029]: the 3D model 310 is obtained from magnetic resonance imaging (MRI) a CT scan performed on the patient; [0031]:  the 3D model 310 is aligned with live 2D fluoroscopy presented and displayed on an external monitor; [0039]: display 3D model on an external monitor in alignment with the AR display); 
receiving, by the interactive head-mounted device, a second control message from the medical image computer to change the display of the at least one plane of the scan information ([0042]: the first-order control comprises at least one of the rotating or scaling of the augmented reality guidance, and the zero-order control comprises the moving of the AR guidance; [0044]: the clinician can verbalize the command “scale,” and then can rotate their head to adjust the scale of the 3D model to a degree or at a rate corresponding to the magnitude of the head movement; [0056]: the plane is controlled by hands-free gestures, voice commands, hand gestures, controller input, or any combination of these; Fig. 7; Fig. (A; Fig. 9B; [0089]); and 
changing the display of the at least one plane of the 3D scan information on the interactive head-mounted device based on the second control message (Fig. 4A-4C; [0043]: a user can select a transformation mode by looking at the model; if a rotation mode is selected, the 3D model can rotate in the same direction as the head; [0044]: the clinician can verbalize the command “scale,” and then can rotate their head to adjust the scale of the 3D model to a degree or at a rate corresponding to the magnitude of the head movement).
Feiner fails to explicitly disclose:
displaying, by the interactive head-mounted device, at least one control object associated with the at least one plane of scan information; 
detecting, by the interactive head-mounted device, that a user's gaze is focused on the at least one control object; 
in response to detecting that the user's gaze is focused on the control object, transmitting, by the interactive head-mounted device, a first control message to the medical image computer to change the display of the scan information on the external display.
In same field of endeavor, Meglan teaches:
detecting, by the interactive head-mounted device,  that a user's gaze is focused on the at least one control object (Meglan; [0013]: the direction of the gaze of the eye of the first user determined by the first eye tracking module is used to manipulate the first augmented image; [0015]: receives the gaze of the eye of the first user from the first tracking module, highlights a first portion of the first augmented image based on the gaze of the eye of the first user; Fig. 5; [0044]: the eye tracking module 124 track the surgeon's gaze to portion 140 of screen 138, i.e. a control object; Fig. 6; [0047]: displays a virtual representation 150 of image 146 in augmented image 148); 
in response to detecting that the user's gaze is focused on the control object, transmitting, by the interactive head-mounted device,  a first control message to the medical image computer to change the display of the scan information on the external display (Meglan; Fig. 5; [0044]: the eye tracking module 124 tracks the surgeon's gaze to portion 140 of screen 138; eye tracking module 124 would then transmit a signal to controller 102 which would highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner to include detecting, by the interactive head-mounted device,  that a user's gaze is focused on the at least one control object; in response to detecting that the user's gaze is focused on the control object, transmitting, by the interactive head-mounted device,  a first control message to the medical image computer to change the display of the scan information on the external display as taught by Meglan. The motivation for doing so would have been to manipulate the first augmented image based on the direction of the gaze of the eye of the first user determined by the first eye tracking module; to improve the surgical procedure; tracker to monitor the clinician's gaze; to improve surgical efficiency as taught by Meglan in paragraphs [0013], [0025], and [0034].
Feiner in view of Meglan fails to explicitly disclose: displaying, by the interactive head-mounted device, at least one control object associated with the at least one plane of scan information.
In same field of endeavor, Crow teaches:
displaying, by the interactive head-mounted device, at least one control object associated with the at least one plane of scan information (Fig. 1; [0011]: the depicted control elements 106 include a play button, stop button, pause button, fast forward button, and reverse button; 
    PNG
    media_image5.png
    232
    347
    media_image5.png
    Greyscale
 ; control elements are outside the image displayed on HMD as illustrated in Fig. 1; [0012-0013]);
in response to detecting that the user's gaze is focused on the control object, transmitting, by the interactive head-mounted device,  a first control message to the medical image computer to change the display of the scan information on the external display (Fig. 1; [0013]: the HMD device 104 may detect the gaze fixation based on feedback from one or more eye-tracking sensors that determine the gaze direction of the user over time; Fig. 1; [0014]: based on the location of the intersection between the user's gaze and the graphical user interface 110 at the time of the intentional eyelid closure, the HMD device 104 determines that the user intended to select the play button, and thus the play button is selected and a media content item begins to play on the holographic television 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feiner in view of Meglan to include displaying, by the interactive head-mounted device,  at least one control object associated with the at least one plane of scan information; in response to detecting that the user's gaze is focused on the control object, transmitting, by the interactive head-mounted device,  a first control message to the medical image computer to change the display of the scan information on the external display as taught by Crow. The motivation for doing so would have been to include any suitable controls located outside the display image; to identify states such as eye gaze direction, eye gaze classification, and/or eyelid movement for controlling the HMD device as taught by Crow in Fig. 1 and paragraphs [0011-0012].

Regarding to claim 19 (Currently Amended), Feiner in view of Meglan and Crow discloses the method of claim 18, wherein the first control message includes instructions to change a position, an orientation, or a size of the 3D scan information, or instructions to hide or show at least a portion of the 3D scan information (Feiner; [0042]: hands-free gestures are used in combination with voice commands to manipulate the AR guidance 100; the manipulation of the AR guidance includes using a head gesture to perform at least one of first-order control or zero-order control, where the first-order control comprises at least one of the rotating or scaling of the augmented reality guidance, and the zero-order control comprises the moving of the AR guidance; Fig. 5A; Fig. 5B; [0044]: the clinician can verbalize the command “scale,” and then can rotate their head to adjust the scale of the 3D model to a degree or at a rate corresponding to the magnitude of the head movement).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616